Citation Nr: 1807040	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  13-09 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation to a disability rating in excess of 10 percent for residuals of left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In June 2015 and May 2017, the Board remanded the claim for further development of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board must remand the case for additional procedural and evidentiary development.  The increased rating claim for residuals of a left ankle fracture must be remanded in light of new medical evidence received by VA.  Of note, June 2017 private treatment notes diagnose the Veteran with tarsal tunnel syndrome of the left side and left tibialis posterior tendonitis.  The Veteran's left ankle fracture is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5284 (2017), which considers foot injuries.  But the notations of tendonitis and tarsal tunnel syndrome in the record raise the issue of whether all the residuals have properly been noted and rated if found to relate to the Veteran's left ankle fracture.  Thus, clarification is needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records, and afford the Veteran the opportunity to submit or identify any additional relevant treatment records.  Obtain any identified records with the use of the Veteran's authorization as necessary.

If such records are unavailable, the file must be clearly documented to the effect that the Veteran was notified in accordance with 38 C.F.R. § 3.159(e).

2. Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his various disorders of his left ankle. 

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should identify and describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by his left ankle fracture disability.  Range of motion testing must be conducted in active and passive motion, and in weightbearing and non-weightbearing.  Commentary as to pain and functional loss of the ankle is requested.

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide opinions as to:

Whether the Veteran's tarsal tunnel syndrome (as diagnosed in a June 2017 private treatment examination) at least as likely as not (50 percent or greater probability) caused or permanently aggravated by the service-connected left ankle fracture.

Whether the Veteran's left tibialis posterior tendonitis (as diagnosed in a June 2017 private treatment examination) at least as likely as not (50 percent or greater probability) caused or permanently aggravated by the service-connected left ankle fracture.

The examiner should provide a rationale for each opinion given.  

3. After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal, with attention to whether tarsal tunnel syndrome and left tibialis posterior tendonitis should be considered service connected.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and afford him an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

